Truly, J.,
delivered the opinion of the court.
On the 15th day of October, 1892, appellee, under the style of W. L. Wells & Co., was engaged in the cotton brokerage business in the city of Vicksburg, this state. He had representatives and sales agents in various places, who would obtain offers for cotton from spinners and cotton mills, and transmit the same to appellee; .and, upon acceptance of offer by appellee, the said representative and sales agent would close the trade at the price and for the number of bales agreed on. Among other representatives, appellee had employed F. W. Reynolds & Co., of Providence, R. I. On said date (15th October) Reynolds & Co. sent appellee a cipher telegram, stating an offer received by them for 1,000 bales of cotton at 8-|- cents per pound; the price being signified by the cipher word “alike.” By the negligence of the employee of appellant, the word signifying the price was erroneously transcribed “alive,” which word, in the cipher code in use, meant 8f cents per pound, so that the offer, as it reached appellee, was for 1,000 bales of cotton at 8f cents per pound. Appellee accepted the offer as it reached him, to the extent of 500 bales, and so wired his sales agents, Reynolds & Co. Immediately upon receipt of the acceptance of the offer by appellee, Reynolds & Co. closed the trade with the purchaser, and executed a sale note for 500 bales at 8-| cents per pound, being the figure at which they had transmitted the offer to appellee; both Wells and Reynolds being ignorant of the error committed by the telegraph company in transcribing the message. Subsequently the error was discovered, through the refusal of the purchaser to pay more than 8-|- cents per pound, the price at which the sale had been consummated. Thereupon W. L. Wells filed his claim in writing within 60 days, and, this not being paid, brought suit against the Postal Telegraph and Cable Com*738pany for $304.89, being one-eigth cent per pound on 500 bales; charging that this damage was caused by the negligence of the telegraph company in erroneously transcribing the message from Reynolds & Co. Defendant pleaded the general issue, and gave notice that at the trial it would offer evidence to prove that it was not liable in damages, because of the conditions upon which the message had been sent, as printed upon the blanks used by the defendant company, by which the telegraph company undertook to limit its liability in case of mistake in the transmission of any “unrepeated messages” to the amount paid for its sending, or “for errors in.cipher or obscure messages.” Upon the trial an “agreed statement of facts” was filed, in which the facts herein stated were recited. It was further agreed that the message in question was sent upon one of the blanks containing the stipulations of nonliability; that it was an unrepeated message; that it was in cipher, and its meaning known only to plaintiff, Wells, and his agents, Reynolds & Co. Said agreed statement further recited “(5) that, at the time plaintiff discovered the fact that a mistake had been made in the telegram, he had shipped 250 bales of cotton, in compliance with said contract,” and “(8) if the court shall be of the opinion that the plaintiff is entitled to recover, then judgment is to be rendered in favor of plaintiff for $304.89, with the interest from October 15, 1892, and all costs.” The only other testimony was the deposition of Reynolds, showing the telegram as originally sent, and proving the sale and execution of the sale note at 8-J cents per pound. Judgment was rendered by the court in favor of plaintiff, and the Postal Telegraph & Cable Company appeals.
Admitting the error in the transmission and transcribing of the message in question, counsel for appellant contend that in the instant case the telegraph company is not liable:
1. Because this message was sent from the state of Rhode Island into this state, and therefore the law of Rhode Island *739governs, and appellee must be defeated of his recovery under the rule announced in Shaw v. Cable Co., 79 Miss., 670, 31 South., 222, 56 L. R. A., 486, 89 Am. St. Rep., 666. Upon consideration, this argument will be found manifestly unsound. This case is easily differentiated from the Shaw Case. In that case (also involving a cipher message) the decision of the court is expressly founded upon a statute of Massachusetts allowing telegraph companies to affix’ certain “regulations” to their handling of telegrams. Rhode Island has no such statute, and the Shaw Case recognizes the common-law rule of liability in the absence of statute expressly abrogating it. Again, in this case Wells was the sendee of the message, and is suing, not on contract, but in tort, for damages caused by the delivery to him of a telegram erroneously and negligently transcribed. The duty of the telegraph company, and the rights of the sendee of a telegram, and the sound reasons supporting those rights, are forcibly, clearly, and unanswerably stated by Cooper, J., in the case of Telegraph Co. v. Allen, 66 Miss., 549, 6 South., 461. Under the facts presented by this record, this is a suit for a tort committed in Mississippi, and is properly brought in a Mississippi court.
2. It is also contended that the telegraph company cannot be held in damages, because of the stipulations on the back of the message, constituting the conditions under which the message was received by the company. The stipulations to which reference is mainly had are that the company is not liable, beyond toll paid it, for mistakes in unrepeated messages, and is not liable in any case for errors in transmitting cipher messages; it being shown that the message under consideration herein is both an “unrepeated” and a “cipher” message. It is undoubtedly true, as shown by the long list of authorities cited in brief fox-appellant, that the courts of several states have held that telegraph companies might limit their liabilities and restrict the sum for which they -would be liable for their own negligence. *740Ill the decision of this question, of such importance as the relative rights of the telegraph companies, on the one hand, and of the business world, upon the other, while giving due consideration to the decisions of other tribunals, we must look to our own court, and, in the absence of express declaration by it, solve the question in the light of our own public policy, and announce such rule as will, under the law, best conserve the rights of all concerned. Today many of the more important business transactions of the world depend for their successful consummation upon the accuracy and promptness with which the telegraph companies transmit and deliver the messages delivered to them —upon the fidelity with which they discharge the duties to the public imposed upon them by the law. It is of the utmost importance, therefore, that there should be a clear and definite understanding of the relative duties, rights, and remedies. Prior to the passage of our present constitution, in 1890, the question of the power of the telegraph companies to limit their liability for their own negligence was in doubt to this extent at least: Our supreme court had never definitely decided this precise point. The Alexander Case, 66 Miss., 161, 5 South., 397, 3 L. R. A., 71, 14 Am. St. Rep., 556, had, by implication, necessarily ■ negatived this contention, for, if the compeny could have availed itself of this stipulation, the plaintiff would have had no legal cause of action. But the adoption of section 195, Const. 1890, in our judgment, removes all doubt as to what the true rule is in Mississippi. Section 195 declares that “telegraph companies are common carrier's in their respective lines of business, and subject to liabilities as such.” As common carriers, under the common law, any stipulation to exempt themselves from liability for their own negligence would be void, and the supreme court of this state has always held that no common carrier can restrict by contract the consequence of its own wrongdoing; the rule being based upon the. sound reason that, as common carriers, dealing with the public, they are charged with certain *741duties to the public, which they cannot violate without being liable to respond in a full measure of damages therefor. Public policy, the safety of those with whom they deal, the protection of the property rights of the public, all require a degree of liability commensurate with the magnitude of the public interests involved. The stipulations of the telegraph company here under consideration are simply an effort to contract for protection against the effect of its own wrongdoing — an attempt to limit its liability for its own negligence — and, as such, are invalid, as being opposed to public policy. The fact that the telegram in question was a cipher message cannot vary the rule above stated. This very point was necessarily involved in the decision of this court in the case of Shingleur v. Telegraph Co., 72 Miss., 1030, 18 South., 425, 30 L. R. A., 444, 48 Am. St. Rep., 604. In that case, as in this, the negligence was in erroneously transcribing a “cipher message,” and the general rule of the liability of the telegraph company was recognized and upheld, but recovery was denied because plaintiff had no right of action under the proven facts. That case rightly decided that, when one on whom no legal liability is imposed recognizes a moral obligation, and voluntarily discharges it, he cannot, by so doing, impose a legal liability upon another. Says the court in the Shingleur Case: “Shingleur had shipped no goods, had incurred no liability.” In the instant case the agreed statement shows that 250 bales had been shipped before the discovery of the mistake. This, under the true interpretation of the Shingleur Case, is decisive of the right of plaintiff to recover something, and the amount of recovery was as fixed by agreement of parties.

The judgment is affirmed.-

After the delivery of the foregoing opinion, Frank Johnston and J. B. McIntosh, for appellant, filed a suggestion of error, making the following points:
*742The opinion in this case states, “This case is easily differentiated from the Shaw Case. In that case (also involving a cipher message) the decision of the court is expressly founded upon a statute of Massachusetts allowing telegraph companies to affix certain “regulations” to their handling of telegrams. Ehode Island has no such statute, and the Shaw Case recognizes the common-law rule of liability in the absence of statute expressly abrogating it.” The court falls into an error. It is not because the statute of Massachusetts allows it, that the contract is valid. The state of Massachusetts cannot prevent the telegraph company from making the contract on interstate commerce. This precise point has been decided by the supreme court of the United States. “It is of course elementary that where the object of a contract is the transportation of articles of commerce from one state to another, no power is left in the states to burden or forbid it; but this does not imply that, because such want of power obtains, there is also no authority on the part of the several states to create rules of evidence governing the form in which such contracts when entered into within their borders may be made, at least, until Congress by general legislation, has undertaken to govern the subject.” R. & A. Railroad Co. v. Patterson Co., 169 U. S., 314. This rings clear. Missouri Pac. Ry. Co. v. Sherwood, 19 S. W. Rep., 455; Galveston, H. & S. R. Co. v. Armstrong, 43 S. W. Rep., 614; Primrose v. W. U. Tel. Co., 154 U. S., 1 Miller on the Constitution, 481; Wabash, St. L., etc., R. Co. v. Illinois, 118 U. S., 557; Hall v. DeCuir, 95 U. S., 485; Hart v. Penn. R. Co., 112 U. S., 331; M. K. & T. R. Co. v. McCann, 174 U. S., 586; M. K. & T. R. Co. v. Elliott, 184 U. S., 534.
The court states that Wells is suing in tort. There was no tort committed by the telegraph company.
The telegraph company did all that it promised and agreed to do. The parties to the contract in their argument shut out *743errors in cipher messages as constituting a breach of the contract.
If any tort was committed, upon Wells, it was by the sender of the message, in using the method of transportation he did, in not having his telegram repeated, in writing his message in cipher, and in entering into the agreement he did, providing against liability for error in cipher messages. The telegraph company acted as the sender’s agent, and did all that the two agreed upon, and the tort, if any, must have been that of the telegraph company’s principal.
This court is in error in applying the Mississippi Constitution as to common carriers in this case. The section of the Mississippi Constitution which declares that “telegraph companies are common carriers in their respective lines of business, and subject to liabilities as such” is invalid as to interstate commerce, because it is in conflict with the provision of the constitution of the United States, which gives to congress the power to regulate interstate commerce “in so far as any provisions of a state constitution conflicts with the United States Constitution it is invalid.” Joyce on Electric Law, sec. 141; New Orleans Gas Light Co. v. Louisiana etc. Co., 115 U. S., 672; Dodge v. Woolsey, 18 How. (U. S.), 331; Miller on Constitution, 643; Head Money Cases, 112 U. S., 580; Wabash etc. v. Illinois, 118 U. S., 557; Primrose v. W. U. Tel. Co., 154 U. S., 1.
This court is in error as to all three propositions:
1. That the state of Hhode Island has to “allow” the telegraph companies by statute to make the contract on interstate messages to validate it.
2. That the telegraph company is liable in tort.
3. That the Mississippi Constitution applies.
[The suggestion of error was overruled.]